DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:
Claim 13 recites the limitation “the composition” in line 2.  It appears the claim should recite “the beverage composition” in order to maintain consistency with “A beverage composition” recited in Claim 1, line 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because use claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 USC 101 in view of In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961) and that one cannot claim a new use per se because it is not among the categories of patentable inventions specified in 35 USC 101 (MPEP § 2173.05(q)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 7, 11, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation “the beverage” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  There is only antecedent basis for “A beverage composition” as recited in Claim 1, line 1.
Claim 7 recites the limitation “the beverage” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  There is only antecedent basis for “A beverage composition” as recited in Claim 1, line 1.
Claim 11 recites the limitation “the beverage” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  There is only antecedent basis for “A beverage composition” as recited in Claim 1, line 1.
Claim 13 recites the limitation “wherein Reb M is the sole sweetener present in the composition” in lines 1-2.  However, Claim 1 requires both Reb M and HCFS to be present.  It is unclear if only Reb M is present in the composition or if both Reb M and HCFS is required to be in the composition.
Claim 14 is a “Use” claim that does not set forth any steps involved in the process and raises an issue of indefiniteness because it merely recites a use without any active, positive steps delimiting how this use is actually practiced in view of Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986) (MPEP § 2173.05(q)).
Claim 15 is a “Use” claim that does not set forth any steps involved in the process and raises an issue of indefiniteness because it merely recites a use without any active, positive steps delimiting how this use is actually practiced in view of Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986) (MPEP § 2173.05(q)).
Clarification is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 13 recites the limitation “wherein Reb M is the sole sweetener present in the composition” in lines 1-2.  However, Claim 1 requires both Reb M and HCFS to be present.  Therefore, Claim 13 fails to further limit Claim 1 in that Claim 1 requires both Reb M and HCFS to be present whereas Claim 13 requires only Reb M to be present.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. US 2014/0342044 in view of DuBois et al. US 2019/0313669 and Carlson et al. US 2018/0289050.
Regarding Claim 1, Bell et al. discloses a beverage composition comprising Reb M in combination with high fructose corn syrup (‘044, Paragraph [0022]).  The Reb M is present in a concentration of 200 ppm (‘044, Paragraph [0023]), which falls within the claimed Reb M concentration range of from 150 ppm to 400 ppm.  The high fructose corn syrup is present in an amount of about 6% to about 16% by weight of the beverage depending on the desired level of sweetness (‘044, Paragraph [0022]), which falls within the claimed weight of HCFS in the beverage composition of 2.0 wt% to 10.0 wt% based on the total weight of the composition.  In the case where the claimed Reb M concentration range and concentration of HFCS in the beverage composition encompasses ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Bell et al. is silent regarding the weight ratio of Reb M:HFCS being from 1:50 to 1:660.
DuBois et al. discloses steviol glycoside HP sweeteners used in a beverage (‘669, Paragraph [0004]) wherein taste modifying composition comprising steviol glycosides are added to high fructose corn syrup (‘669, Paragraph [0248]) wherein the HP sweetener is rebaudioside M (‘669, Paragraph [0131]) wherein the weight ratio on a dry basis for the HP sweetener to the taste modulator composition is from 0.010:1 to about 286:1 (‘669, Paragraph [0270]) and the weight ratio on a dry basis of bulking material to HP sweetener to taste modulator composition being from about 0.0010:0.1:1 to about 1000:100000:1 (‘669, Paragraph [0279]), which falls within the claimed weight ratio of Reb M:HFCS of 1:50 to 1:660, 1:50 to 1:533, or 1:100 to 1:533.  Carlson et al. discloses a bulking agent of high fructose corn syrup (‘050, Paragraph [0079]) and rebaudioside M (‘050, Paragraph [0006]) used in beverage compositions (‘050, Paragraph [0016]).
Bell et al., DuBois et al., and Carlson et al. are all directed towards the same field of endeavor of beverage compositions comprising Reb M in combination with a taste modulator.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the weight ratio of Reb M:HFCS to fall within the claimed weight ratio since DuBois et al. teaches that the claimed weight ratio of Reb M:HFCS was known in the beverage composition art at the time of the invention.  In the case where the claimed Reb M:HFCS weight ratio ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, differences in concentration of the Reb M to HFCS will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claims 2-3, Bell et al. discloses the high fructose corn syrup being present in an amount of about 6% to about 16% by weight of the beverage depending on the desired level of sweetness (‘044, Paragraph [0022]), which falls within the claimed weight of HCFS in the beverage composition of 2.0 wt% to 10.0 wt% or 4.0 wt% to 8.0 wt% based on the total weight of the composition.  In the case where the claimed concentration of HCFS in the beverage composition encompasses ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Bell et al. is silent regarding the weight ratio of Reb M:HFCS being from 1:50 to 1:533 or 1:100 to 1:533.
DuBois et al. discloses steviol glycoside HP sweeteners used in a beverage (‘669, Paragraph [0004]) wherein taste modifying composition comprising steviol glycosides are added to high fructose corn syrup (‘669, Paragraph [0248]) wherein the HP sweetener is rebaudioside M (‘669, Paragraph [0131]) wherein the weight ratio on a dry basis for the HP sweetener to the taste modulator composition is from 0.010:1 to about 286:1 (‘669, Paragraph [0270]) and the weight ratio on a dry basis of bulking material to HP sweetener to taste modulator composition being from about 0.0010:0.1:1 to about 1000:100000:1 (‘669, Paragraph [0279]), which falls within the claimed weight ratio of Reb M:HFCS of 1:50 to 1:533, or 1:100 to 1:533.  Carlson et al. discloses a bulking agent of high fructose corn syrup (‘050, Paragraph [0079]) and rebaudioside M (‘050, Paragraph [0006]) used in beverage compositions (‘050, Paragraph [0016]).
Bell et al., DuBois et al., and Carlson et al. are all directed towards the same field of endeavor of beverage compositions comprising Reb M in combination with a taste modulator.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the weight ratio of Reb M:HFCS to fall within the claimed weight ratio since DuBois et al. teaches that the claimed weight ratio of Reb M:HFCS was known in the beverage composition art at the time of the invention.  In the case where the claimed Reb M:HFCS weight ratio ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, differences in concentration of the Reb M to HFCS will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claim 8, Bell et al. discloses the pH being from 2.5 to 4.0 (‘044, Paragraph [0041]), which overlaps the claimed pH range of 2 to 3.5.  In the case where the claimed Reb M concentration range and pH level of the beverage composition encompasses ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Regarding Claim 9, Bell et al. discloses the composition further comprising Reb A and Reb D (‘044, Paragraph [0031]).
Regarding Claim 10, Bell et al. discloses the beverage composition comprising caffeine (‘044, Paragraph [0052]), phosphoric acid (‘044, Paragraph [0042]), and caramel coloring (‘044, Paragraph [0053]).
Regarding Claim 11, Bell et al. discloses the beverage having a sweetness equivalent of 10 Brix of sugar (‘044, Paragraph [0040]), which falls within the claimed total sweetness of beverage of from 5 to 15 degrees Brix. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of sodium present in the composition of Bell et al. to fall within the claimed sweetness level of the beverage concentration range since where the claimed beverage sweetness level ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, differences in the sodium concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such sodium concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art at the time of the invention would adjust the beverage sweetness level based upon the desired degree of sweetness in the beverage by a particular consumer.  Furthermore, Bell et al. discloses a beverage (soft drinks) comprising an additional sweetener component present in a variety of ranges based upon the desired level of added sweetening (‘044, Paragraph [0024]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Brix levels of the beverage of Bell et al. by adding amounts and concentrations of sweetener component based upon the desired sweetening level of beverage desired by particular consumer.
Regarding Claim 12, Bell et al. discloses using an additional sweetener component consisting of a combination of two or more additional sweeteners wherein the two sweeteners are rebaudioside M in combination with high fructose corn syrup (‘044, Paragraph [0022]), which reads on the claimed Reb M and HFCS being the sole sweeteners present in the composition.
Regarding Claims 14-15, the limitations “for use in achieving and/or maintaining thirst relief” and “wherein the thirst relief is maintained from 30 minutes to 150 minutes” are limitations regarding the properties of the beverage composition.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).
Claims 4-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. US 2014/0342044 in view of Ohkuri et al. US 2020/0205451 (cited on Information Disclosure Statement filed April 6, 2021).
Regarding Claim 4, Bell et al. discloses the Reb M being present in a concentration of 200 ppm (‘044, Paragraph [0023]), which falls within the claimed Reb M concentration of 100 to 500 ppm.  The pH is in the range of from 2.5 to 4.0 (‘044, Paragraph [0041]), which falls within the claimed pH range of 2 to 4.  In the case where the claimed Reb M concentration range and pH level of the beverage composition encompasses ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Bell et al. discloses sodium (salt) being present in the composition (‘044, Paragraph [0017]).  However, Bell et al. is silent regarding the sodium being in a concentration of from 20 to 70 mg/100 mL.
Ohkuri et al. discloses a beverage comprising rebaudioside M (‘451, Paragraph [0209]-[0210]) wherein appropriate sweetness is provided by blending a specific high intensity sweetener in addition to a natural sugar and enhancing the sweetness based on the combination of the natural sugar and the specific high intensity sweetener by adding sodium at a concentration low enough not to be sensed by humans (‘451, Paragraph [0013]) wherein less than 40 mg/100 mL of sodium is added to the beverage (‘451, Paragraphs [0015]-[0018]), which overlaps the claimed sodium range of from 20 to 70 mg/100 mL.
Both Bell et al. and Ohkuri et al. are directed towards the same field of endeavor of sweetener compositions comprising rebaudioside M used in beverages.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of sodium present in the composition of Bell et al. to fall within the claimed sodium concentration range as taught by Ohkuri et al. since where the claimed sodium concentration ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, differences in the sodium concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such sodium concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art at the time of the invention would adjust the amount of sodium in the beverage composition based upon the desired degree of saltiness in the beverage by a particular consumer.
Regarding Claim 5, Bell et al. discloses the beverage composition being used in a sports drink (‘044, Paragraphs [0013] and [0033]).
Regarding Claim 6, Bell et al. discloses sodium (salt) being present in the composition (‘044, Paragraph [0017]).  However, Bell et al. is silent regarding the sodium being in a concentration of from 35 to 55 mg/100 mL
Ohkuri et al. discloses a beverage comprising rebaudioside M (‘451, Paragraph [0209]-[0210]) wherein appropriate sweetness is provided by blending a specific high intensity sweetener in addition to a natural sugar and enhancing the sweetness based on the combination of the natural sugar and the specific high intensity sweetener by adding sodium at a concentration low enough not to be sensed by humans (‘451, Paragraph [0013]) wherein less than 40 mg/100 mL of sodium is added to the beverage (‘451, Paragraphs [0015]-[0018]), which overlaps the claimed sodium range of from 35 to 55 mg/100 mL.
Both Bell et al. and Ohkuri et al. are directed towards the same field of endeavor of sweetener compositions comprising rebaudioside M used in beverages.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of sodium present in the composition of Bell et al. to fall within the claimed sodium concentration range as taught by Ohkuri et al. since where the claimed sodium concentration ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, differences in the sodium concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such sodium concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art at the time of the invention would adjust the amount of sodium in the beverage composition based upon the desired degree of saltiness in the beverage by a particular consumer.
Regarding Claim 13, it is noted that the limitations “wherein Reb M is the sole sweetener present in the composition” is rejected under 35 USC 112(b) as being unclear since it is unknown if only Reb M is present in the composition or if both Reb M and HFCS are both present in the composition.  Insofar as the claims can be understood, Bell et al. discloses the composition consisting of rebaudioside M (‘044, Paragraph [0010]), which reads on the claimed Reb M being the sole sweetener present in the composition.
Claims 4-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. US 2014/0342044 in view Lee et al. US 2017/0245537.
Regarding Claim 4, Bell et al. discloses the Reb M being present in a concentration of 200 ppm (‘044, Paragraph [0023]), which falls within the claimed Reb M concentration of 100 to 500 ppm.  The pH is in the range of from 2.5 to 4.0 (‘044, Paragraph [0041]), which falls within the claimed pH range of 2 to 4.  In the case where the claimed Reb M concentration range and pH level of the beverage composition encompasses ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Bell et al. discloses sodium (salt) being present in the composition (‘044, Paragraph [0017]).  However, Bell et al. is silent regarding the sodium being in a concentration of from 20 to 70 mg/100 mL.
Lee et al. discloses a sweetener of rebaudioside M (‘537, Paragraph [0023]) used in beverages (‘537, Paragraphs [0002] and [0105]) wherein sodium chloride acts as a supplemental sweetness enhancer when used wherein sodium chloride can be present in amounts ranging from about 200 to about 400 ppm or about 10 wt% to about 50 wt% wherein salt allows the quantity or concentration of compounds to be reduced without affecting overall sweetness of the composition (‘537, Paragraph [0142]).
Both Bell et al. and Lee et al. are directed towards the same field of endeavor of sweetener compositions comprising rebaudioside M used in beverages.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of sodium present in the composition of Bell et al. since differences in the sodium concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such sodium concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  Lee et al. discloses adding sodium chloride in varying amounts to the composition.  One of ordinary skill in the art at the time of the invention would adjust the amount of sodium in the beverage composition based upon the desired degree of saltiness in the beverage by a particular consumer.
Regarding Claim 5, Bell et al. discloses the beverage composition being used in a sports drink (‘044, Paragraphs [0013] and [0033]).
Regarding Claim 6, Bell et al. discloses sodium (salt) being present in the composition (‘044, Paragraph [0017]).  However, Bell et al. is silent regarding the sodium being in a concentration of from 35 to 55 mg/100 mL
Lee et al. discloses a sweetener of rebaudioside M (‘537, Paragraph [0023]) used in beverages (‘537, Paragraphs [0002] and [0105]) wherein sodium chloride acts as a supplemental sweetness enhancer when used wherein sodium chloride can be present in amounts ranging from about 200 to about 400 ppm or about 10 wt% to about 50 wt% wherein salt allows the quantity or concentration of compounds to be reduced without affecting overall sweetness of the composition (‘537, Paragraph [0142]).
Both Bell et al. and Lee et al. are directed towards the same field of endeavor of sweetener compositions comprising rebaudioside M used in beverages.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of sodium present in the composition of Bell et al. since differences in the sodium concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such sodium concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  Lee et al. discloses adding sodium chloride in varying amounts to the composition.  One of ordinary skill in the art at the time of the invention would adjust the amount of sodium in the beverage composition based upon the desired degree of saltiness in the beverage by a particular consumer.
Regarding Claim 13, it is noted that the limitations “wherein Reb M is the sole sweetener present in the composition” is rejected under 35 USC 112(b) as being unclear since it is unknown if only Reb M is present in the composition or if both Reb M and HFCS are both present in the composition.  Insofar as the claims can be understood, Bell et al. discloses the composition consisting of rebaudioside M (‘044, Paragraph [0010]), which reads on the claimed Reb M being the sole sweetener present in the composition.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. US 2014/0342044 in view of DuBois et al. US 2019/0313669 and Carlson et al. US 2018/0289050 as further evidenced by (“How Do Food Manufacturers Calculate the Calorie Count of Packaged Foods?” (<https://www.scientificamerican.com/article/how-do-food-manufacturers/>) (published July 31, 2006).
Regarding Claim 7, Bell et al. discloses the beverage composition being used in a diet or other reduced calorie beverage (‘044, Paragraph [0009]) wherein the diet beverage has less than 5 calories per 8 ounces for beverages (‘044, Paragraph [0040]).  How Do Food Manufacturers Calculate the Calorie Count of Packaged Foods discloses that the Calorie posted on a food package is actually a kilocalorie (Page 2).  Using the conversion that 100 mL equals 3.38 ounces and that 1 food calorie equals 1 kcal, Bell et al. discloses the beverage composition being used in a diet beverage having less than 5 calories per 8 ounces, which falls within the claimed calorie range of 50 calories per 3.38 ounces.  The claimed calorie range of 50 kcal per 100 mL is equivalent to 50 calories per 3.38 ounces.  In the case where the claimed calorie concentration encompasses ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  One of ordinary skill in the art would adjust the diet beverage of Bell et al. to have as little calories as possible to qualify as a diet beverage.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xiang et al. US 2022/0110351 discloses a composition comprising a combination of rebaudioside M and high fructose corn syrup (‘351, Paragraph [0055]).
Markosyan US 2019/0133167 discloses a sweetener comprising a combination of rebaudioside M and high fructose corn syrup (‘167, Paragraph [0068]).
Bhowmik et al. US 2021/0321633 discloses a sweetener comprising a combination of rebaudioside M and high fructose corn syrup (‘633, Paragraph [0204]).
Mao et al. US 2022/0042060 discloses Reb M being the only sweetener or can be used with high fructose corn syrup (‘060, Paragraph [0162]).
Browne et al. US 2019/0208803 discloses a sweetener composition comprising a non-nutritive sweetener of rebaudioside M in combination with a nutritive sweetener of high fructose corn syrup (‘803, Paragraphs [0279]-[0280]) wherein the salt concentration of the beverage can range from about 100 ppm to about 1000 ppm or can be salt free (‘803, Paragraph [0316]).
Markosyan US 2017/0022240 discloses a sweetener comprising rebaudioside M and high fructose corn syrup (‘240, Paragraph [0064]).
Mao et al. US 2016/0095338 discloses rebaudioside M being the only sweetener or using an additional sweetener of rebaudioside M in combination with high fructose corn syrup (‘240, Paragraph [0069]).
Prakash et al. US 2015/0017284 discloses a composition comprising rebaudioside M (‘284, Paragraph [0007]) and high fructose corn syrup (‘284, Paragraph [0492]).
Baier et al. US 2017/0280751 discloses a beverage comprising Reb M sweetener that is adjusted based on the desired level of sweetness of the beverage and high fructose corn syrup (‘751, Paragraph [0045]).
Ohkuri et al. US 2020/0205451 discloses a beverage comprising rebaudioside M (‘451, Paragraph [0209]-[0210]) wherein appropriate sweetness is provided by blending a specific high intensity sweetener in addition to a natural sugar and enhancing the sweetness based on the combination of the natural sugar and the specific high intensity sweetener by adding sodium at a concentration low enough not to be sensed by humans (‘451, Paragraph [0013]) wherein less than 40 mg/100 mL of sodium is added to the beverage (‘451, Paragraphs [0015]-[0018]).
Carlson et al. US 2013/0309389 discloses high fructose corn syrup is a bulking agent (‘389, Paragraph [0064]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792